Title: To George Washington from Henry Laurens, 14 November 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    [Philadelphia] 14th November [1778]
  
Since my last of the 6th Instant I have had the honor of receiving and presenting to Congress Your Excellencys’ favor of that date.
Under Cover with this Your Excellency will receive an Act of 
  
  
  
  Congress of the 12th Instant containing a state of Doctor Conollys’ case, and a Resolve of Congress thereupon which you will be pleased Sir, to send in to the Commanding Officer of the Enemys’ troops in New York. I have the honor to be &c.
